         Case 1:19-mc-00145-TSC Document 84 Filed 02/27/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 In the Matter of the Federal Bureau of
 Prisons’ Execution Protocol Cases,

 LEAD CASE: Roane et. al. v. Barr
                                                   Case No: 19-mc-00145 (TSC)




                         NOTICE OF WITHDRAWAL OF COUNSEL

       Pursuant to Local Rule 83.6(b), please take notice that undersigned counsel, Eric Hernandez,

hereby withdraws his appearance as co-counsel for Intervenor-Plaintiff Bruce Webster in the case

captioned above due to a change of employment from Vinson & Elkins, LLP in the District of

Columbia to Greenberg Traurig, P.A. in Miami, Florida. No substitution of counsel or motion is

necessary as no trial date has been set in this case and Bruce Webster will continue to be represented

by other attorneys that have previously entered an appearance his behalf, including Evan D. Miller

and William E. Lawler, III.

Dated: February 27, 2020                             Respectfully submitted,

                                                     /s/ Eric Hernandez
                                                     Eric Hernandez, Esq.
                                                     D.C. Bar Number: 1600693
                                                     F.L. Bar Number: 1010990
                                                     GREENBERG TRAURIG, P.A.
                                                     333 SE 2nd Avenue, Suite 4400
                                                     Miami, FL 33131
                                                     T: (305) 579-0570
                                                     F: (305) 961-5727
                                                     E: hernandezeri@gtlaw.com


                                                     Counsel for Intervenor-Plaintiff, Bruce
                                                     Webster
         Case 1:19-mc-00145-TSC Document 84 Filed 02/27/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Eric Hernandez, hereby certify that on February 27, 2020, I electronically filed the

foregoing with the Clerk of the Court for the United States District Court for the District of

Columbia by using the CM/ECF system. Counsel in the case are registered CM/ECF users, and

service will be accomplished by the CM/ECF system.

                                                      /s/ Eric Hernandez
                                                      Eric Hernandez, Esq.
                                                      D.C. Bar Number: 1600693
                                                      F.L. Bar Number: 1010990
                                                      GREENBERG TRAURIG, P.A.
                                                      333 SE 2nd Avenue, Suite 4400
                                                      Miami, FL 33131
                                                      T: (305) 579-0570
                                                      F: (305) 961-5727
                                                      E: hernandezeri@gtlaw.com




                                                 2
